Case: 13-60583      Document: 00512531705         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                     13-60583                          February 13, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
ERNEST MONTGOMERY

                                                 Plaintiff - Appellant
v.

WARREN COUNTY; BILLY HIGGINS, Deputy, in individual and official
capacity; MICHAEL HOLLINGSWORTH, Deputy, in individual and official
capacity; CHRIS SATCHER, Deputy in individual and official capacity,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:11-CV-4


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Ernest Montgomery appeals the summary judgment in favor of Billy
Higgins and Michael Hollingsworth, 1 as well as the denial of his motion for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Although Montgomery captioned his appeal as including Warren County and Chris
Satcher, Satcher was dismissed in the district court by agreement. Montgomery did not brief
any argument with respect to Warren County, so we conclude that any such arguments are
waived. Gann v. Fruehauf Corp., 52 F.3d 1320, 1328 (5th Cir. 1995)(“Because he has not
advanced arguments in the body of his brief in support of his appeal of his other claims,
     Case: 13-60583      Document: 00512531705         Page: 2    Date Filed: 02/13/2014



                                      No. 13-60583
reconsideration. We have conducted a de novo review of the district court’s
ruling in light of the pertinent portions of the record and the parties’ briefs.
We conclude that the district court did not reversibly err for substantially the
same reasons set forth in the court’s Memorandum Opinion and Order dated
July 14, 2013 and its Order denying Motion for Reconsideration dated August
15, 2013.
       AFFIRMED.




[Montgomery] has waived or abandoned these claims.”) Finally, although styled as a case
against Higgins and Hollingsworth in both their individual and official capacities, the only
arguments briefed address potential liability in their individual capacities. Any other
arguments are waived. Id.
                                             2